Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails alone or in combination to disclose, teach or suggest an ophthalmological surgical apparatus, the apparatus comprising a treatment/surgical light source and an appliance adapted to be positioned onto a patient's eye such that light beams/pulses from the light source are delivered to a target region of the eye, the appliance comprising a fixation means configured to fixate the appliance on the eye; a light projector having a focusing lens configured to direct/project focused light beams to the target tissue; a drive system adapted to move the light projector relative to the eye while the appliance is fixed on the eye, the drive system comprising a first movement driver configured to move the light projector and thereby the focal point with a translatory movement in an x-direction and a second movement driver configured to move the light projector and thereby the focal point with a translatory movement in a y-direction normal to the x-direction;  and an optical micro-scanner configured to superimpose an additional fine movement of the focal point onto the translatory movements of the focal point.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AHMED M FARAH/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
August 8, 2021